62 P.3d 126 (2003)
204 Ariz. 200
In re the DETENTION OF WILBER W.
No. CV-02-0328-PR.
Supreme Court of Arizona.
January 23, 2003.
Janet Napolitano, Former Arizona Attorney General, Terry Goddard, Attorney General by Randall M. Howe, Chief Counsel, Criminal Appeals Section, Phoenix and Diane M. Acosta, Assistant Attorney General, Criminal Appeals Section, Tucson, Attorneys for State of Arizona.
Eric J. Engan, P.C. by Eric J. Engan, Kingman, Attorney for Wilber W.

OPINION
McGREGOR, Vice Chief Justice.
¶ 1 We granted review to consider the opinion of the Court of Appeals in light of our decision in In re Leon G., 204 Ariz. 15, 59 P.3d 779 (2002). We exercise jurisdiction pursuant to Article VI, Section 5 of the Arizona Constitution.
¶ 2 Although the analysis in In re Wilber W., 203 Ariz. 301, 53 P.3d 1145 (App.2002), largely anticipated our decision in In re Leon G., minor areas of disagreement exist between the two decisions. For that reason, we vacate the opinion of the Court of Appeals and remand this matter to the Superior Court for further proceedings consistent with In re Leon G. We also vacate as moot the stay previously entered.
CONCURRING: CHARLES E. JONES, Chief Justice, REBECCA WHITE BERCH and MICHAEL D. RYAN, Justices.